DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara (Reg. No. 69,096) on 14 June 2021.

The application has been amended as follows: 
Amendment to the claims:
Claim 4 is hereby cancelled.

5. (currently amended)	The capacitor component according to claim 1, plurality of first and second margin electrodes are formed only in a lower portion of each of the first and second side margin portions in the first direction.

6. (currently amended)	The capacitor component according to claim 1, wherein a lower area of each of the plurality of first and second margin electrodes is larger than an upper area thereof in the first direction.

8. (currently amended)	The capacitor component according to claim 1, wherein the plurality of first margin electrodes are exposed to one end in the second direction, and the plurality of second margin electrodes are exposed to the other end in the second direction.

17. (currently amended)	The capacitor component according to claim 1, wherein the plurality of first and second margin electrodes include the same material as the first and second internal electrodes.

18. (currently amended)	The capacitor component according to claim 1, wherein the plurality of first and second margin electrodes include a conductive paste of a noble metal material selected from the group consisting of palladium (Pd), a palladium-silver (Pd-Ag) alloy, nickel (Ni) and copper (Cu).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
, the first and second margin electrodes are disposed to oppose each other in the third direction with the second dielectric layer interposed therebetween, and the first and second side margin portions each comprise a plurality of first and second margin electrodes (claim 1 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848